Citation Nr: 0616148	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether disability due to injury sustained in a November 15, 
1998 motor vehicle accident is the result of the veteran's 
own willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran entered into active duty in October 1996.  He was 
involved in an in-service motor vehicle accident in November 
1998, and was ultimately discharged from service in April 
2000 by reason of disability due to the injuries he 
sustained. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO that denied the veteran's 
claim for service connection for disability due to the 
November 1998 motor vehicle accident.  The RO determined that 
his injuries were the result of his own willful misconduct.

In December 2002, the veteran was afforded a hearing before a 
Decision Review Officer at the St. Petersburg RO.  


FINDING OF FACT

The preponderance of the evidence establishes that any 
disability from the motor vehicle accident which occurred on 
November 15, 1998, was proximately and immediately due to the 
veteran's intoxication from the drinking of alcohol.


CONCLUSION OF LAW

Disability resulting from the motor vehicle accident on 
November 15, 1998, was the result of the veteran's willful 
misconduct and was not incurred in line of duty.  38 U.S.C.A. 
§§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m) and (n), 
3.301(2005).
    
REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  Willful Misconduct

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October31, 1990, as in the instant 
case, not the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  Requirements as to line 
of duty are not met if at the time the injury was suffered or 
disease contracted the 
veteran was:

    (1) Avoiding duty by desertion, or was absent without 
leave which 
materially interfered with the performance of military duty.

    (2) Confined under a sentence of court-martial involving 
an 
unremitted dishonorable discharge.

    (3) Confined under sentence of a civil court for a felony 
as 
determined under the laws of the jurisdiction where the 
person was 
convicted by such court.

38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

    (1) It involves deliberate or intentional wrongdoing with 
knowledge 
of or wanton and reckless disregard of its probable 
consequences.

    (2) Mere technical violation of police regulations or 
ordinances 
will not per se constitute willful misconduct.

    (3) Willful misconduct will not be determinative unless 
it is the 
proximate cause of injury, disease or death. (See Sec. Sec. 
3.301, 
3.302.)

38 C.F.R. § 3.1(n).  

Here, the veteran was the driver of an automobile involved in 
a single vehicle accident on November 15, 1998.  According to 
the Saint Robert Police Department report, the veteran lost 
control of the vehicle, which subsequently traveled up an 
embankment, became airborne, struck a tree, overturned, and 
ultimately landed upright.  The veteran sustained a permanent 
spinal cord injury in the accident, classified as C5 Asia A 
tetraplegia with resultant neurologic bowel, neurologic 
bladder, and sensory motor deficits from the level of the C5-
C6 dermatome/myotome inferiorly.   

The Saint Robert Police Department report stated that the 
time of the accident was 2:00 AM.  It was also stated that 
probable contributing circumstances to the accident were that 
the veteran was driving too fast for conditions and drinking.  
The claims folder also contains sworn statements from service 
members, dated November 1998, including one in which the 
serviceman indicated he last saw the veteran around 12:40 AM 
and that the veteran did not seem to be intoxicated at that 
time.  However, a Patient laboratory Inquiry report dated 
November 15, 1998 listed the % ethanol for the veteran as 
0.14.  Additionally, the sworn statements do confirm that the 
veteran had been drinking alcohol in the hours preceding the 
accident.    

A DD Form 261, Report of Investigation, Line of Duty and 
Misconduct Status, revealed that the findings of the 
investigation were "NOT IN LINE OF DUTY-DUE TO OWN 
MISCONDUCT."  It was noted that the veteran's blood, which 
was collected 54 minutes after his initial examination 
contained .14% alcohol.  It was then stated that the veteran, 
therefore, was driving while intoxicated at the time of the 
accident.   

It is acknowledged that the December 1998 DA Form 2173 
indicated that the veteran was not under the influence of 
alcohol or drugs and that the injury was incurred in the line 
of duty.  However, this precedes the formal findings in the 
April 1999 Report of Investigation.  

Additionally, a July 1999 report from the Department of the 
Army, U.S. Total Army Personnel Command reaffirmed the April 
1999 findings.    

The veteran did file an appeal of the service department's 
findings.  However, an August 2001 letter from the Department 
of the Army, Board for Correction of Military Records, stated 
that his records were not available and that his application 
did not contain enough information to allow the Board to make 
a determination.  Therefore, the Board closed his case 
without prejudice and without having taken any action.  Thus, 
the findings in April 1999 Report of Investigation have not 
been overturned.  

It is reiterated that a service department finding that 
injury, disease or death occurred in line of duty will be 
binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  See 
38 C.F.R. § 3.1(n).  Although the same is not expressly 
stated to be the case for the opposite situation, where, as 
here, there is a service department finding that an injury 
occurred not in the line of duty, VA is to give such service 
department findings due consideration.  See M21-1MR, Part 
III, Subpart v, Chapter 1, Section D.  It is stressed, 
however, that the VA finding is based on an independent 
determination taking into consideration all evidence of 
record.     

It is noted that "[a] finding of 'willful misconduct' is an 
independent finding which negates the 'line of duty' 
presumption."  Daniels v. Brown, 9 Vet. App. 348, 351 
(1996).   

The evidence clearly demonstrates that the veteran was 
intoxicated from alcohol at the time of the accident, and 
such a finding supports the misconduct determination.  

The Board has considered the investigation, witness reports 
and hospital reports, and the contentions made by the 
appellant.  The veteran has proposed an alternative reason as 
to why the accident took place, namely that an oncoming 
vehicle crossed into his lane as it approached his vehicle 
and in the course of maneuvering to avoid this vehicle, lost 
control of his automobile.  However, he has not submitted any 
objective evidence to substantiate this theory.  In this 
regard, it is noted that a consultation report from St. 
John's Regional Health Center dated November 15, 1998 stated 
that the veteran was the driver of the automobile, but that, 
at the time of the examination, he did not remember the 
circumstances of the accident.  

The veteran also claims that he was not intoxicated at the 
time of the accident.  For example, in his May 2001 notice of 
disagreement, the veteran stated that the sworn statements 
from the servicemen showed that he had consumed only "a 
couple of drinks that night" and that enough time had 
elapsed between the time he ceased imbibing and the time of 
the accident such that there should not have been any alcohol 
in his system at the time of the accident.  Nonetheless, the 
Patient Laboratory Inquiry report clearly shows that the 
veteran was intoxicated at the time of the accident and, 
although the veteran has questioned the validity of the blood 
alcohol test, there is no objective evidence of record 
suggesting the reliability of the test results is 
questionable.  Such testing was done at the hospital in a 
timely manner.        

The Board notes that more weight is given to the accident 
investigation (including the service department findings) and 
hospital reports, given their contemporaneous nature and the 
thoroughness and expertise involved in such investigations.  
Giving more weight to the unsubstantiated theories proposed 
by the veteran would require the Board to ignore overwhelming 
evidence and engage in mere speculation.  The Board found the 
line of duty report to be particularly probative as the 
investigating officer pointed to those items of evidence, he 
found reliable in disputing the appellant's second car 
theory.  Particularly, the absence of skid marks showing no 
braking action had been initiated by the appellant and the 
distance and direction of the vehicle were pointed to as 
evidence that the accident was the result of intoxication.  

As such, the Board concludes that on November 15, 1998, the 
veteran operated a motor vehicle while under the influence of 
alcohol and, further, that any disability resulting from the 
motor vehicle accident on that date was proximately and 
immediately due to the veteran's intoxication.    

Although the Board is sympathetic to the veteran's situation, 
the governing law dictates that disability or death benefits 
are not payable for any condition due to one's own willful 
misconduct, and, based on the findings above, the clear 
preponderance of the evidence demonstrates that such is the 
case in this instance.

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2003 letter informed the 
veteran that VA still needed evidence that would overturn the 
line of duty determination that willful misconduct was the 
cause of the November 1998 accident.  A January 2004 letter 
informed the veteran that VA was working on his appeal to 
determine whether or not the injuries sustained in the 
November 1998 motor vehicle accident were the result of his 
own willful misconduct and that VA had requested information 
from the Saint Robert Police Department, the Army Board for 
Correction of Military Records, and from the Waynesville 
Rural Fire Department and Pulaski County Ambulance Service.  
Both letters also informed the veteran of VA's duty to assist 
him in obtaining evidence for his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the May 2003 VCAA notice letter 
specifically requested that, if the veteran had any 
additional evidence, to send the information describing the 
additional evidence, or the evidence itself, to VA.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the VCAA 
letters were sent to the veteran the claim was readjudicated 
by the AOJ in the February 2006 supplemental statement of the 
case (SSOC).  

Finally, despite two letters being sent to each Saint Robert 
Police Department and Waynesville Rural Fire Department, 
neither has replied to VA's requests for information or 
evidence.  The veteran was informed of these requests by an 
August 2004 letter, which stated that if VA did not receive 
the requested records his claim would be decided based on the 
evidence of record.  The veteran was also informed that, 
ultimately, it was his responsibility to ensure that VA 
received records that he wanted considered.        

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The injuries sustained on November 15, 1998 were the result 
of willful misconduct and not incurred in line of duty;  the 
appeal is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


